Citation Nr: 1603513	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  07-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to increases in the ratings for a low back disability, currently assigned "staged" ratings of 0 percent prior to January 25, 2002 and 40 percent from that date.

2.  Entitlement to increases in the ratings for left lower extremity radiculopathy, currently assigned "staged" ratings of 10 percent prior to June 18, 2014 and 20 percent from that date.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977 and from March 1978 to April 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2002, March 2006, and October 2009 rating decisions by the Baltimore, Maryland Department of Veterans' Affairs (VA) Regional Office (RO).  The September 2002 rating decision increased the rating for the low back disability to 20 percent, effective January 25, 2002; the March 2006 rating decision increased the rating for the low back disability to 40 percent and denied a TDIU rating; and the October 2009 rating decision continued a separate 10 percent rating for left lower extremity radiculopathy, effective August 17, 2006.  In October 2014, a hearing was held before the undersigned in Washington D.C.  A transcript of the hearing is associated with the record (and a copy was provided to the Veteran at his request).  In April 2015, the case was remanded for further development.

While the issue of a higher rating for service-connected low back disability had been characterized as on appeal from a March 2006 rating decision, a review of the record found the Veteran had filed a timely (November 2002) notice of disagreement with the September 2002 rating decision that assigned a 20 percent rating for the low back disability from January 25, 2002.  A February 2004 statement of the case (SOC) was issued, and the Veteran timely filed a March 2004 substantive appeal perfecting the appeal.  Thereafter, the AOJ issued a November 2004 rating decision increasing the rating for the low back disability to 40 percent; indicated such action was a full grant of the benefits; and closed the appeal without forwarding it for the Board to review.  Notably, there is nothing in the record indicating that the Veteran was satisfied with that rating.  Therefore, the prior appeal remains active, and the instant appeal is from the September 2002 rating decision.  As the relevant evidentiary window in an increased rating claim extends one year prior to the date the claim was received (here January 25, 2002), a critical question in this appeal is whether a compensable rating for the low back disability was warranted in the year prior to January 25, 2002.  A July 2015 rating decision increased the rating for left lower extremity radiculopathy to 20 percent, effective June 18, 2014.  The issues are characterized to reflect that "staged" ratings are assigned, and that all "stages" are for consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pertinent VA treatment records appear to be outstanding.  The Veteran apparently receives regular, ongoing VA treatment for the disabilities on appeal.  The most recent records of such treatment associated with his electronic record are dated in April 2014 (and are only in the record because they were received in response to a request for Social Security Administration (SSA) records).  Any records of VA treatment that remain outstanding may contain pertinent information, are constructively of record, and must be secured.

The Veteran was last examined in conjunction with his low back claim in June 2014, over a year ago.  A review of the record found multiple spinal evaluations suggesting progressive worsening.  Furthermore, while the June 2014 VA examination report notes that the Veteran does not use assistive devices for ambulation, every other VA examination report notes otherwise.  In fact, while earlier VA examination reports noted elective use of a cane, he has since had a cane and elastic back brace prescribed and indicated he uses them constantly.  Furthermore, the June 2014 report notes only moderate radicular pain while a more contemporaneous peripheral nerves examination report notes severe radicular pain.  And, instead of commenting on the impact of the disability on the Veteran's ability to work, the June 2014 examiner merely recounted the Veteran's self-reported work history.  Given the inadequacies noted above and the lengthy time interval since the most recent spine examination, the Board finds that a contemporaneous examination to assess the current severity of his low back disability and its impact on his ability to work is necessary.

The Veteran's last VA peripheral nerves examination in conjunction with this appeal was also in June 2014.  In addition to the passage of time and the inconsistencies between the June 2014 peripheral nerves and spine examination reports noted above, the Veteran's radicular and lumbar complaints all extend from the same etiology (as acknowledged at the October 2014 hearing).  In fact, the June 2014 peripheral nerves examination report specifically notes that the Veteran's chronic low back pain and radicular pain are intertwined and mutually exacerbating.  Furthermore, a January 2014 VA examination report notes the Veteran's left lower extremity radiculopathy suggests severe involvement of the sciatic nerve while the June 2014 peripheral nerves examination report indicates only moderate involvement of the sciatic nerve.  It also does not appear that electromyography testing was conducted or contemplated.  The opinions in the record regarding the functional impact from the Veteran's radiculopathy are somewhat conflicting, and include little explanation of rationale.  Accordingly, the Board finds that a contemporaneous examination to assess the current severity and functional impact of his left lower extremity radiculopathy is also necessary.

Finally, with respect to the claim for a TDIU rating, in addition to there being conflicting opinions regarding the functional impact of the low back and left lower extremity disabilities at issue, the Veteran also has service-connected right lower extremity radiculopathy and a dysthymic disorder.  All of these disabilities share a common etiology, and the claim for a TDIU rating is inextricably intertwined with the increased rating claims being remanded.  Accordingly, adjudication of that matter must be deferred.

The case is REMANDED for the following:
1. The AOJ should secure for the record complete updated to the present records of all VA evaluations or treatment (i.e., those not already in the record) the Veteran has received for the low back and left lower extremity disabilities on appeal.

2. The AOJ should then arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the current severity of his low back disability (and all related neurological impairment).  The entire record must be reviewed, and any tests or studies deemed necessary must be completed.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.) and any testing deemed necessary to ascertain the severity of related neurological manifestations.  The examiner should specifically note whether the low back is ankylosed (and if so, the position of ankylosis); and whether there are any associated objective neurologic abnormalities other than those already service-connected (e.g., bowel or bladder functional impairment).  The examiner should also note whether the Veteran has had incapacitating episodes (bedrest prescribed by a physician) of lumbar disc disease and if so, their frequency and duration.  

The examiner should also opine regarding the severity of the lower extremity radiculopathy, noting the degree of incomplete paralysis of a peripheral nerve found (and whether there is complete paralysis of such nerve).  The examiner should comment on the functional impact the Veteran's low back disability and neurological manifestations would be expected to have on his ability to work, specifically noting any types of work that would be precluded by or inconsistent with such disability.

All opinions must include complete rationale.

3. The AOJ should thereafter review the record and readjudicate the claims, to include entitlement to a TDIU rating in the context of the claims seeking increased ratings for a low back disability and left lower extremity radiculopathy (conducting all further development indicated, with the Veteran's cooperation if necessary).  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

